 8:21-cv-00249-RGK-PRSE Doc # 12 Filed: 07/30/21 Page 1 of 8 - Page ID # 161




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

THOMAS R. JONES,

                    Petitioner,                            8:21CV249

       vs.
                                                     AMENDED
SCOTT FRAKES,                                  MEMORANDUM AND ORDER

                    Respondent.


       This matter is before the court on preliminary review of Petitioner Thomas R.
Jones’ Petition for Writ of Habeas Corpus (Filing 1) brought pursuant to 28 U.S.C.
§ 2254. The purpose of this review is to determine whether Petitioner’s claims, when
liberally construed, are potentially cognizable in federal court. Condensed and
summarized for clarity, Petitioner’s claims are:

      Claim One: Trial counsel failed to investigate witness James Henley,
      request D.N.A. analysis, or fingerprint comparison on firearm retrieved
      by Omaha Police.

      Claim Two: Trial counsel failed to provide documents, transcripts,
      video footage to allow petitioner to prepare adequate defense for trial.

      Claim Three: Trial counsel lacked adversarial challenging and
      inadequate arguments for identification suppression hearing.

      Claim Four: Trial counsel failed to challenge false statements made by
      the State’s witnesses during identification suppression hearing.
8:21-cv-00249-RGK-PRSE Doc # 12 Filed: 07/30/21 Page 2 of 8 - Page ID # 162




    Claim Five: Trial counsel never notified the petitioner that he could
    appeal the ruling of the District Court denying suppression to a higher
    court.

    Claim Six: Trial counsel told the petitioner to stop attending law library
    while in Douglas County Corrections awaiting trial.

    Claim Seven: Trial counsel told the petitioner’s fiancé the petitioner
    was guilty of crimes alleged.

    Claim Eight: Trial counsel failed to investigate the petitioner’s alibi for
    the time of the crimes in question.

    Claim Nine: Trial counsel scheduled court dates for the petitioner to
    change his plea without any request being made by the petitioner.

    Claim Ten: Trial counsel had inadequate knowledge of the State
    statutes and the application thereof.

    Claim Eleven: Trial counsel misrepresented the actual amended
    information that was filed against petitioner on July 25, 2011, to the
    petitioner and his fiancé.

    Claim Twelve: Trial counsel told the petitioner the District Court did
    not want to preside over his trial the week of August 1, 2011, and the
    District Court “would not forget” the petitioner after his plea was
    accepted by the District Court and during sentencing.

    Claim Thirteen: Trial counsel gave petitioner erroneous advice
    regarding habitual criminal enhancements.



                                        2
8:21-cv-00249-RGK-PRSE Doc # 12 Filed: 07/30/21 Page 3 of 8 - Page ID # 163




    Claim Fourteen: Trial counsel gave the petitioner erroneous advice
    regarding direct consequences and penalties the petitioner was subject
    to due to his No Contest plea.

    Claim Fifteen: Trial counsel failed to motion for the District Court’s
    recusal from the petitioner’s case.

    Claim Sixteen: Trial counsel failed to object to the State’s misleading
    factual basis during plea proceedings.

    Claim Seventeen: Trial counsel allowed the petitioner to plead No
    Contest to a crime where the statutory requirements were not satisfied
    to support the conviction thereof.

    Claim Eighteen: Trial counsel failed to properly investigate injury to
    D’Anthony Betts.

    Claim Nineteen: Trial counsel made false statements to the District
    Court regarding presentence investigation meeting between the
    petitioner and the probation officer that conducted the interview of the
    petitioner.

    Claim Twenty: Trial counsel failed to object or clarify when the District
    Court sentenced petitioner under a mistake of law.

    Claim Twenty-One: Trial counsel allowed the District Court and the
    prosecution to communicate in ex-parte communication regarding the
    sentence of the petitioner after the sentencing hearing was adjourned
    and the petitioner had exited the courtroom.

    Claim Twenty-Two: Ineffective Assistance of Counsel on Direct
    Appeal (Found in Habeas Petition at Page 8 labeled as Ground Two)
                                    3
 8:21-cv-00249-RGK-PRSE Doc # 12 Filed: 07/30/21 Page 4 of 8 - Page ID # 164




      for Appellate Counsel failing to specifically Assign and Argue specific
      claims related to ineffective assistance of trial counsel, failing to assert
      Petitioner’s plea was obtained in violation of Due Process, and failing
      to assert the district court failed to exercise discretion when sentencing
      Petitioner.

      Claim Twenty-Three: Due Process violation (Found in Habeas Petition
      at Page 9 labeled as Ground Three) during Plea Proceedings the Court
      failed to inform Petitioner of all possible penalties attached to offenses
      and during sentencing when the district court failed to recognize its
      discretion in sentencing Petitioner under a mistake of law is a violation
      of Due Process Under Federal Constitution.

      Claim Twenty-Four: Ineffective Assistance of Counsel (Found in
      Habeas Petition at page 11 labeled as Ground Four) in relation to the
      Nebraska Court of Appeals denied Postconviction Relief after
      evidentiary hearing after applying Strickland v. Washington
      unreasonably to limit Petitioner’s claim of the reviewing of ineffective
      assistance of counsel.

      The court determines that these claims, when liberally construed, are
potentially cognizable in federal court. However, the court cautions Petitioner that
no determination has been made regarding the merits of these claims or any defenses
to them or whether there are procedural bars that will prevent Petitioner from
obtaining the relief sought.

      IT IS THEREFORE ORDERED that:

      1. Upon initial review of the habeas corpus petition (Filing 1), the court
preliminarily determines that Petitioner’s claims, as they are set forth in this
Memorandum and Order, are potentially cognizable in federal court.

                                           4
 8:21-cv-00249-RGK-PRSE Doc # 12 Filed: 07/30/21 Page 5 of 8 - Page ID # 165




       2. By September 13, 2021, Respondent must file a motion for summary
judgment or state court records in support of an answer. The clerk of the court is
directed to set a pro se case management deadline in this case using the following
text: September 13, 2021: deadline for Respondent to file state court records in
support of answer or motion for summary judgment.

      3. If Respondent elects to file a motion for summary judgment, the following
procedures must be followed by Respondent and Petitioner:

            A. The motion for summary judgment must be accompanied by a
      separate brief, submitted at the time the motion is filed.

             B. The motion for summary judgment must be supported by any state
      court records that are necessary to support the motion. Those records must be
      contained in a separate filing entitled: “Designation of State Court Records in
      Support of Motion for Summary Judgment.”

             C. Copies of the motion for summary judgment, the designation,
      including state court records, and Respondent’s brief must be served on
      Petitioner except that Respondent is only required to provide Petitioner with
      a copy of the specific pages of the record that are cited in Respondent’s motion
      and brief. In the event that the designation of state court records is deemed
      insufficient by Petitioner or Petitioner needs additional records from the
      designation, Petitioner may file a motion with the court requesting additional
      documents. Such motion must set forth the documents requested and the
      reasons the documents are relevant to the cognizable claims.

             D. No later than 30 days following the filing of the motion for summary
      judgment, Petitioner must file and serve a brief in opposition to the motion for
      summary judgment. Petitioner may not submit other documents unless
      directed to do so by the court.

                                          5
 8:21-cv-00249-RGK-PRSE Doc # 12 Filed: 07/30/21 Page 6 of 8 - Page ID # 166




             E. No later than 30 days after Petitioner’s brief is filed, Respondent
      must file and serve a reply brief. In the event that Respondent elects not to file
      a reply brief, he should inform the court by filing a notice stating that he will
      not file a reply brief and that the motion is therefore fully submitted for
      decision.

             F. If the motion for summary judgment is denied, Respondent must file
      an answer, a designation and a brief that complies with terms of this order.
      (See the following paragraph.) The documents must be filed no later than 30
      days after the denial of the motion for summary judgment. Respondent is
      warned that failure to file an answer, a designation and a brief in a timely
      fashion may result in the imposition of sanctions, including Petitioner’s
      release.

      4. If Respondent elects to file an answer, the following procedures must be
followed by Respondent and Petitioner:

             A. By September 13, 2021, Respondent must file all state court records
      that are relevant to the cognizable claims. See, e.g., Rule 5(c)-(d) of the Rules
      Governing Section 2254 Cases in the United States District Courts. Those
      records must be contained in a separate filing entitled: “Designation of State
      Court Records in Support of Answer.”

             B. No later than 30 days after the relevant state court records are filed,
      Respondent must file an answer. The answer must be accompanied by a
      separate brief, submitted at the time the answer is filed. Both the answer and
      the brief must address all matters germane to the case including, but not
      limited to, the merits of Petitioner’s allegations that have survived initial
      review, and whether any claim is barred by a failure to exhaust state remedies,
      a procedural bar, non-retroactivity, a statute of limitations, or because the
      petition is an unauthorized second or successive petition. See, e.g., Rules 5(b)

                                          6
 8:21-cv-00249-RGK-PRSE Doc # 12 Filed: 07/30/21 Page 7 of 8 - Page ID # 167




      and 9 of the Rules Governing Section 2254 Cases in the United States District
      Courts.

             C. Copies of the answer, the designation, and Respondent’s brief must
      be served on Petitioner at the time they are filed with the court except that
      Respondent is only required to provide Petitioner with a copy of the specific
      pages of the designated record that are cited in Respondent’s answer and brief.
      In the event that the designation of state court records is deemed insufficient
      by Petitioner or Petitioner needs additional records from the designation,
      Petitioner may file a motion with the court requesting additional documents.
      Such motion must set forth the documents requested and the reasons the
      documents are relevant to the cognizable claims.

            D. No later than 30 days after Respondent’s brief is filed, Petitioner
      must file and serve a brief in response. Petitioner must not submit any other
      documents unless directed to do so by the court.

             E. No later than 30 days after Petitioner’s brief is filed, Respondent
      must file and serve a reply brief. In the event that Respondent elects not to file
      a reply brief, he should inform the court by filing a notice stating that he will
      not file a reply brief and that the merits of the petition are therefore fully
      submitted for decision.

            F. The clerk of the court is directed to set a pro se case management
      deadline in this case using the following text: October 13, 2021: check for
      Respondent’s answer and separate brief.

      5. No discovery shall be undertaken without leave of the court. See Rule 6 of
the Rules Governing Section 2254 Cases in the United States District Courts.

      Dated this 30th day of July, 2021.

                                           7
8:21-cv-00249-RGK-PRSE Doc # 12 Filed: 07/30/21 Page 8 of 8 - Page ID # 168




                                        BY THE COURT:


                                        Richard G. Kopf
                                        Senior United States District Judge




                                    8
